Citation Nr: 1031603	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  00-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for heel spurs.

2.	Entitlement to service connection for plantar fasciitis.

3.	Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD) with alcohol dependence.

4.	Entitlement to an effective date prior to February 2, 2005, 
for the award of service connection for PTSD with alcohol 
dependence.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of May 2005 and April 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural History

The issues of entitlement to an earlier effective date for PTSD 
and entitlement to an evaluation in excess of 70 percent for PTSD 
were brought before the Board in May 2009, at which time these 
claims were remanded to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the Veteran in the development of her 
claim.  These issues are once again before the Board for 
appellate consideration.

Also in May 2009, the Board issued a decision which denied the 
Veteran's claims of service connection for heel spurs and plantar 
fasciitis.  The Veteran appealed the Board's May 2009 denial to 
the United States Court of Appeals for Veterans Claims (Court) 
and, in May 2010, the Court issued an order granting a Joint 
Motion for Remand (Joint Motion), vacating the portion of the 
Board's May 2009 decision which denied the Veteran's claims for 
heel spurs and plantar fasciitis and returning these issues to 
the Board for further consideration.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.



REMAND

As noted in the INTRODUCTION above, the Board previously remanded 
the issues of entitlement to an earlier effective date for the 
award of service connection for PTSD with alcohol dependence and 
entitlement to an increased evaluation for PTSD.  Further, the 
Court granted a Joint Motion in May 2010, vacating the Board's 
prior denial of the Veteran's claims of service connection for 
heel spurs and plantar fasciitis and returning these issues to 
the board for further consideration.  

Heel Spurs and Plantar Fasciitis

The May 2010 Joint Remand found the Board did not adequately 
address the Veteran's lay statements that her current diagnoses 
of heel spurs and plantar fasciitis are etiologically related to 
her active service.  In this regard, the Veteran points out that 
she was treated for foot pain at Fort Ord.  Service treatment 
records indicate the Veteran sought treatment in December 1977 
and June 1978 for painful heels secondary to wearing military 
boots.  Additionally, she was treated for cysts on the back of 
both heels in April 1978 and June 1978.  

VA has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease. 38 
C.F.R. § 3.159 (c)(4) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In light of the record of in-service 
treatment of foot and heel pain, and the Veteran's statements 
linking her current diagnosis to this treatment, she should be 
provided a VA examination to determine whether there is an 
etiological relationship between the current diagnosis of heel 
spurs and plantar fasciitis and the Veteran's active service.

Increased Evaluation for PTSD

As noted above, the Veteran's claim for an increased evaluation 
for PTSD was previously remanded to afford the Veteran a VA 
examination to determine the current severity of her PTSD.  In 
its instruction, the Board requested that the "examination 
report should include a full psychiatric diagnostic assessment 
including a Global Assessment of Functioning (GAF) score on Axis 
V...."  While the Veteran was provided a VA examination in October 
2009, the examiner was unable to assign a GAF score.  However, no 
reason for such inability to assign a GAF score was provided.

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required to obtain the opinion requested by the 
Board.

Earlier Effective Date for PTSD

As noted above, the Board previously remanded the claim for an 
earlier effective date for PTSD.  Specifically, the Board 
identified potentially applicable VA treatment records that had 
not been associated with the claims file, namely, a June 6, 2004, 
statement by a VA physician referenced by Nurse L.M., a VA 
Licensed Mental Health Practitioner.  On remand, the AOJ 
determined that a June 6, 2004, statement by Dr. H. does not 
exist and, instead, Nurse L.M. was referring to the report of a 
June 2004 VA examination.  Upon review of the expanded record, 
the Board concurs with this determination.  Specifically, the 
handwritten notes by Dr. H. from this VA examination have been 
associated with the claims file, and report of the June 2004 VA 
examination is consistent with the February 2005 statement by 
Nurse L.M.  

However, despite the additional evidentiary development, the 
Board finds the record is inadequate to allow adjudication of the 
issue of whether an earlier effective date for the award of PTSD 
is warranted.  An award of service connection is effective the 
date of the receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (b)(2) (2009) (emphasis 
added).  In this regard, the Board observes the central issue in 
the instant case is at what point the Veteran received a 
diagnosis of PTSD that conforms to the DSM-IV criteria.  See 
38 C.F.R. § 4.125(a) (2009) (requiring diagnoses of mental 
disorders conform to the DSM-IV criteria).  

A review of the record indicates that, following her May 2003 
claim for benefits, the Veteran was provided a VA examination in 
June 2003.  At this time, the Veteran was diagnosed with 
adjustment disorder with depression and anxiety.  The Veteran was 
provided another VA examination in September 2003.  At this 
examination, she was diagnosed with depression, not otherwise 
specified (NOS), alcohol in early full remission and nicotine 
dependence, active.  In October 2003, the Veteran submitted a 
statement from a private physician, indicating that her ectopic 
pregnancy was a life threatening event.  However, a VA 
psychiatrist determined that, in order to meet criterion "A" 
for a diagnosis of PTSD, the Veteran must have been aware of the 
threat to her life and have a horrible reaction to it.  However, 
the VA psychiatrist noted that being under anesthesia would 
prevent her from being aware the event was life threatening and, 
thus, criterion "A" for a PTSD diagnosis was not met.  See, 
e.g., March 2005 VA examination report.

Another VA examination was performed in June 2004.  Following a 
review of the claims folder and examination of the Veteran, the 
VA examiner rendered a diagnosis of depression NOS, panic 
disorder without agoraphobia and alcohol dependence in remission.  
The VA examiner specifically found that a PTSD diagnosis was not 
appropriate, as criterion "A" was not established, as discussed 
above, and the Veteran exhibited insufficient symptoms to 
establish criterion "C" of a PTSD diagnosis.  

In addition, a September 2004 VA treatment record notes the 
Veteran's treating psychiatrist was unable to render a diagnosis 
of PTSD, instead diagnosing depressive disorder NOS.  On February 
2, 2005, the currently assigned effective date, Nurse L.M. 
submitted a statement that the Veteran meets the DSM-IV criteria 
for PTSD.  A VA psychiatrist confirmed the diagnosis in March 
2005.  The March 2005 VA psychiatrist also noted that the 
symptoms rose to a level sufficient to render a diagnosis between 
September 14, 2004, and February 2, 2005.  

In addition, the Board observes a July 3, 2005, statement from 
Dr. S. notes that he was unable to render a diagnosis of PTSD 
until "about December 2004," though there is no evidence of 
record of such a diagnosis having been rendered at this time.  
Further, Dr. S. stated that the diagnosis of PTSD "was easy" 
once the Veteran revealed the trauma causing the disorder.  
Finally, a June 2005 statement from Dr. Ihle, the Veteran's 
chiropractor, notes that he has read the categories for the 
stages of PTSD and, over a period of ten years, he's watched the 
progression of this disorder.

In light of the evidence above, which to some degree appears 
conflicting, on remand, an opinion should be obtained as to (a) 
whether the Veteran suffered from PTSD on May 8, 2003, the date 
her claim was received and, if not (b) the earliest identifiable 
date of onset of the disorder.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the 
etiology of her currently diagnosed heel 
spurs and plantar fasciitis.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was 
accomplished.  Any necessary testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran's current heel spurs 
and/or plantar fasciitis are more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related to 
her active service, to include in- service 
treatment for heel and foot pain.

A detailed rationale should be provided 
for all opinions. 

2.	Schedule the Veteran for a VA psychiatric 
examination, to be performed by a 
licensed psychiatrist, to determine the 
current degree of severity of her PTSD 
with alcohol dependence as well as the 
onset of PTSD.  The claims file, including 
a copy of this REMAND, must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review was accomplished. 

a.	The examiner should identify the 
nature, frequency, and severity of 
all current manifestations of PTSD 
with alcohol dependence.  The 
examination report should include a 
full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and 
occupational functioning which 
support the score.  The examiner 
should specifically comment on the 
impact of the Veteran's PTSD with 
alcohol dependence upon her social 
and industrial activities, including 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent), 
that her PTSD causes her to be unable 
to obtain and retain substantially 
gainful employment. 

b.	The examiner should offer an opinion 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as 
not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent) that the Veteran suffered 
from PTSD as of May 8, 2003, the date 
the instant claim was filed.

c.	If (b) is answered in the negative, 
the examiner should identify the 
earliest date that is factually 
ascertainable that PTSD had its onset 
in the instant case.

A detailed rationale should be provided 
for all opinions. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



